DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Applicant’s amendment and remarks received 24 May 2021 have been fully considered.  Claims 1, 2, 4-6 and 8-18 are therefore allowed with the additional limitations included.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an optical connector comprising a unique combination of limitations including a plurality of optical ferrule assemblies, an outer housing and an inner front body configured to hold the optical ferrule assemblies, the inner front body comprising top and bottom portions and opposing first and second sidewalls each having an opening therein, a plurality of ferrule springs  and a back body for supporting the ferrule springs, wherein the back body is configured to couple to the front body such that at least one of (i) the back body protrudes along the axis in the rearward direction from the rear end of the front body and (ii) the front body protrudes along the axis in a forward direction opposite the rearward direction from the front end of the back body; wherein each ferrule spring has opposite side portions spaced apart along a width of the ferrule spring, and at least one of the opposite side portions of each ferrule spring extends into the opening of one of the side walls of the front body and wherein the front body further comprises a wall for separating the ferrule springs from each other in addition to the accompanying features of the independent claim.  
Therefore, claims 1, 2, 4-6 and 8-18 are allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  Close prior arts of record have been discussed in previous Office actions.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874